DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed March 9, 2022.  Claims 1-8, 21 and 23 are canceled.  Claims 9-10 and 12-20 are pending.  

Allowable Subject Matter
Claims 9-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a system for mounting a light engine in a T-grid ceiling opening comprising: a light engine comprising a light emitting diode (LED) and a first mount adaptor mounted to the light engine and a second mount adaptor mounted to the light engine; and a mount frame configured for mounting in the T-grid ceiling opening, the mount frame comprising a first end mount and a second end mount configured for mounting in a ceiling opening independently from the light engine, the first end mount configured to mate with the first mount adaptor and the second end mount configured to mate with the second mount adaptor, wherein the first end mount comprises a hole and a first guide communicating with the hole and a second guide communicating with the hole, the first guide and the second guide being disposed at an angle relative to one another, and wherein the first mount adaptor comprises a plunger pin, wherein the plunger pin is insertable into the hole via the first and second guides, wherein the plunger pin engages the first guide in a first orientation of the light engine and engages the second guide in a second orientation of the light engine.  The best prior art of record, Grigore, fails to teach or suggest that the first mount adaptor comprises a plunger pin, wherein the plunger pin is insertable into the hole via the first and second guides, wherein the plunger pin engages the first guide in a first orientation of the light engine and engages the second guide in a second orientation of the light engine.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 10 and 12-15 are allowable in that they are dependent on, and further limit claim 9.  
Regarding claim 16, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method for mounting a light engine in an opening of a ceiling grid, comprising: providing a light engine with a first mount adaptor and a second mount adaptor; independently mounting a first end mount and a second end mount in the opening of the ceiling grid by separately inserting each of the first end mount and the second end mount in the opening off-angle and separately rotating each of the first end mount and the second end mount relative to the ceiling grid until each of the first end mount and the second end mount engage the ceiling grid; engaging the first end mount with the first mount adaptor such that the engagement of the first end mount with the first mount adaptor suspends the light engine from the ceiling; connecting the light engine to a power source while the light engine is suspended from the ceiling; and engaging the second end mount with the second mount adaptor to hold the light engine in the opening.  The best prior art of record, Grigore, fails to teach or suggest inserting each of the first end mount and the second end mount in the opening off-angle and separately rotating each of the first end mount and the second end mount relative to the ceiling grid until each of the first end mount and the second end mount engage the ceiling grid; engaging the first end mount with the first mount adaptor such that the engagement of the first end mount with the first mount adaptor suspends the light engine from the ceiling.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 17-18 are allowable in that they are dependent on, and further limit claim 16.
Regarding claim 19, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light engine for mounting in a ceiling opening, comprising: a light source and reflector assembly; a first mount adaptor arranged at a first end of the light source and reflector assembly and a second mount adaptor arranged at a second end of the light source and reflector assembly, the first mount adaptor and the second mount adaptor each comprising an inner mount adaptor and an outer mount adaptor; wherein the inner mount adaptor and the outer mount adaptor removably mate with one another to secure the first mount adaptor and the second mount adaptor to the light source and reflector assembly; and a first end mount and a second end mount configured for mounting in the ceiling opening independently from the light source and reflector assembly, the first end mount configured to mate with the first mount adaptor in a first snap-fit connection and the second end mount configured to mate with the second mount adaptor in a second snap-fit connection.  Accordingly, the claim is deemed patentable over the prior art of record.  The best prior art of record, Grigore, fails to teach that the first mount adaptor and the second mount adaptor each comprising an inner mount adaptor and an outer mount adaptor; wherein the inner mount adaptor and the outer mount adaptor removably mate with one another to secure the first mount adaptor and the second mount adaptor to the light source and reflector assembly.  Claim 20 is allowable in that it is dependent on, and further limits claim 19.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875